[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: RESPONDENT'S OBJECTIONS TO AMENDED MOTIONS FOR CONTEMPT (#127.00)
The court finds that this is a second bite at the apple seeking to quash the amended motion for contempt dated March 12th and the amended motion for contempt for March 13, 1993.
The court finds that a motion to quash is not the proper vehicle to address this problem. In any event, the court finds the objections are substantially of a substantive nature and ones that require evidence and which burden the respondent has failed to sustain. Accordingly, the motion is denied.
KARAZIN, J.